UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


NCO PORTFOLIO MANAGEMENT,              
INCORPORATED,
               Plaintiff-Appellant,
                 v.
                                                 No. 01-1344
WILLIAM JOSEPH WITT, JR.; KELLY
RAE WITT; MASON-DIXON
INVESTIGATIONS, INCORPORATED,
               Defendants-Appellees.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                  Benson E. Legg, District Judge.
                          (CA-00-1285-L)

                  Submitted: September 25, 2001

                      Decided: October 17, 2001

    Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Francis R. Laws, Richard P. Rieman, Jr., KOLLMAN & SHEEHAN,
P.A., Baltimore, Maryland, for Appellant. J. Stephen Simms, W.
Charles Bailey, Jr., GREBER & SIMMS, Baltimore, Maryland, for
Appellees William Witt and MDI; Timothy J. Capurso, HORN &
BENNETT, P.A., Baltimore, Maryland, for Appellee Kelly Witt.
2               NCO PORTFOLIO MANAGEMENT v. WITT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION
PER CURIAM:
   After discovering that one of its employees was embezzling funds
from the company, Appellant brought an action against that
employee, his wife, and a company the employee owned through
which he was funneling the money, asserting claims under the Sher-
man Antitrust Act, 15 U.S.C. § 1 (2000) and the Racketeer Influenced
and Corrupt Organizations Act ("RICO"), 18 U.S.C. § 1962 (2000),
as well as state law claims. The district court granted Appellees’
motion to dismiss the complaint for lack of jurisdiction. Appellant
contends that the district court erred by dismissing the action. We find
no merit to its claims; consequently, we affirm.
   Because the district court considered materials outside the plead-
ings and the jurisdictional and merits claims were intertwined, we
find that it effectively, if not formally, treated the motion to dismiss
as a motion for summary judgment. Herbert v. Saffell, 877 F.2d 267,
270 (4th Cir. 1989). "The district court, while it clearly has an obliga-
tion to notify parties regarding any court-instituted changes in the
pending proceedings, does not have an obligation to notify parties of
the obvious." Laughlin v. Metropolitan Washington Airports Auth.,
149 F.3d 253, 261 (4th Cir. 1998). In this case, the parties were on
notice of the possible conversion, given the court’s express decision
to allow additional discovery before deciding the jurisdictional issue.
Furthermore, we find that the district court properly found no jurisdic-
tional basis for Appellant’s RICO and Sherman Antitrust Act claims.
See Al-Abood v. El-Shamari, 217 F.3d 225, 238-39 (4th Cir. 2000);
Oksanen v. Page Mem’l Hosp., 945 F.2d 696, 708-09 (4th Cir. 1991).
  For these reasons, we affirm. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.
                                                            AFFIRMED